Title: From Thomas Jefferson to Randolph Jefferson, 11 January 1789
From: Jefferson, Thomas
To: Jefferson, Randolph



Dear Brother
Paris January 11. 1789

The occurrences of this part of the globe are of a nature to interest you so little that I have never made them the subject of a letter to you. Another discouragement has been the distance and time a letter would be on it’s way. I have not the less continued to entertain for you the same sincere affection, the same wishes for your health and that of your family, and almost an envy of your quiet and retirement. The very short period of my life which I have passed unconnected with public business sufficed to convince  me it is the happiest of all situations, and that no society is so precious as that of one’s own family. I hope to have the pleasure of seeing you for a while the next summer. I have asked of Congress a leave of absence for six months, and if I obtain it in time, I expect to sail from hence in April, and to return in the fall. This will permit me to pass two months at Monticello during which I hope I shall see you and my sister there. You will there meet an old acquaintance, very small when you knew her, but now of good stature. Polly you hardly remember and scarcely recollects you. Both will be happy to see you and my sister, and to be once more placed among their friends. They will remain in Virginia, and are happy in the idea. Nothing in this country can make amends for what one loses by quitting their own. I suppose you are by this time the father of a numerous family, and that my namesake is big enough to begin the thraldom of education. Remember me affectionately to my sister, joining my daughters therein, who present their affectionate duty to you also: and accept yourself assurances of the sincere attachment and esteem of Dear brother Your’s affectionately,

Th: Jefferson

